PER CURIAM.
This is an appeal from an order denying appellant credit for mortgage payments made by appellant for the benefit of appellee. Because under the unique circumstances of this ease it was inequitable for the trial judge to have refused to give such credit, we quash the order and remand for entry of an order giving full credit against any arrearages for those mortgage payments.
ORDER QUASHED; REMANDED.
DAUKSCH and HARRIS, JJ., concur.
W. SHARP, J.,' concurs in part, dissents in part, with opinion.